      Case: 4:19-cv-02643-SNLJ Doc. #: 5 Filed: 09/02/20 Page: 1 of 20 PageID #: 46




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 DWAYNE RAMSEY,                                       )
                                                      )
                       Petitioner,                    )
                                                      )
          vs.                                         )      Case No. 4:19CV2643 SNLJ
                                                      )
 UNITED STATES OF AMERICA,                            )
                                                      )
                       Respondent.                    )

                                MEMORANDUM AND ORDER

         This matter is before the Court on a motion under 28 U.S.C. § 2255 to vacate, set aside or

correct sentence by Dwayne Ramsey, a person in federal custody. On May 2, 2018, Ramsey

plead guilty before this Court to the offense of Felon in Possession of a Firearm. On December

13, 2018, this Court sentenced Ramsey to the Bureau of Prisons for a term of 76 months.

Ramsey’s § 2255 motion, which is based on several allegations of ineffective assistance of

counsel, is fully briefed and ripe for disposition.


 I.       STATEMENT OF FACTS

          On October 12, 2017, St. Louis Metropolitan Police Department (“SLMPD”) officers

 responded to 3835 South Spring, in the City of St. Louis, within the Eastern District of Missouri,

 for a flourishing.1 Upon their arrival, officers were advised by Victim that as s/he walked by




 1 The Statement of Facts herein has been taken in substantive part from the Statement of Facts
 contained in the Guilty Plea Agreement entered into between the parties and accepted by the Court

                                                1
    Case: 4:19-cv-02643-SNLJ Doc. #: 5 Filed: 09/02/20 Page: 2 of 20 PageID #: 47




Petitioner, who was urinating on a dumpster, Petitioner pulled a revolver out of his pocket and

pointed it at Victim. Petitioner then put the gun back into his pocket and walked to 3825 South

Spring where officers located him. When the officers attempted to handcuff Petitioner for their

safety, Petitioner quickly pulled his right hand away and attempted to reach into the front pocket

of his hoodie. Petitioner continued to resist, forcing officers to tase Petitioner during the struggle.

Officers ultimately detained Petitioner and seized from the front pocket of his hoodie a Smith and

Wesson, .38 SPL Airweight Revolver loaded with five rounds of ammunition.

          The firearm was determined by an expert firearms examiner to have been manufactured

outside the State of Missouri, and, therefore, had travelled in interstate commerce during or prior

to Petitioner’s possession of it. Petitioner admitted that prior to October 12, 2017, he had been

convicted of at least one felony crime punishable by imprisonment for a term exceeding on year.

II.       PROCEDURAL HISTORY

          As a result of the aforementioned conduct, on November 1, 2017, a federal grand jury

charged Petitioner with one count of being a felon in possession of a firearm in violation of Title

18, United States Code, Section 922(g)(1). DCD 1.2 Specifically, the indictment charged:

                                            COUNT ONE

          The Grand Jury charges that:

                  On or about October 12, 2017, in the City of St. Louis, within the Eastern
          District of Missouri,

                                         DWAYNE RAMSEY,


on November 19, 2018. See United States v. Dwayne Ramsey, 4:17CR508 SNLJ (“Criminal
Case”), DCD 35, ¶ 4.
2
    All citations to the District Court Docket refer to the Criminal Case unless otherwise indicated.



                                                   2
  Case: 4:19-cv-02643-SNLJ Doc. #: 5 Filed: 09/02/20 Page: 3 of 20 PageID #: 48




        the Defendant herein, having been convicted previously in a court of law of one or
        more crimes punishable by a term of imprisonment exceeding one year, did
        knowingly and intentionally possess a firearm which previously traveled in
        interstate or foreign commerce during or prior to being in the Defendant’s
        possession.
                In violation of Title 18, United States Code, Section 922(g)(1).

Id. Thereafter, Petitioner waived in writing and orally his right to file pretrial motions. DCD 28,

31.

        On May 2, 2018, Petitioner pleaded guilty to the single-count indictment pursuant to a

Guilty Plea Agreement (the “Agreement”). DCD 34, 35. The Agreement provided, in pertinent

part:

        3.     ELEMENTS

        The Defendant admits to knowingly violating Title 18, United States Code, Section
        922(g)(1), and admits there is a factual basis for the plea and further fully
        understands that the elements of the crime are as follows:
               (1)     The Defendant had been convicted of a crime punishable by
        imprisonment for a term exceeding one year;
               (2)     The Defendant thereafter knowingly possessed a firearm; and
               (3)     The firearm was transported across a state line at some point during
        or before the Defendant’s possession of it.

DCD 35, ¶ 3. With respect to the United States Sentencing Guidelines (“U.S.S.G.”), the parties

agreed that the Base Offense Level “is found in Section 2K2.1(a) and depends on, among other

things, the nature of the Defendant’s criminal history and the characteristics of the firearm.” Id. at

¶ 6(a)(1). In the Agreement, the United States also reserved its right to argue that four levels should

be added pursuant to Section 2K2.1(b)(6)(B) “because the Defendant possessed a firearm in

connection with another felony offense; to wit, flourishing a firearm and resisting arrest, both

felony offenses under the laws of the State of Missouri.” Id. at ¶ 6(a)(2).

        Finally, pursuant to the Agreement, Petitioner agreed to “waive all rights to appeal all non-

jurisdictional, non-sentencing issues, including, but not limited to, any issues relating to pretrial

                                                  3
 Case: 4:19-cv-02643-SNLJ Doc. #: 5 Filed: 09/02/20 Page: 4 of 20 PageID #: 49



motions, discovery, and the guilty plea.” Id. at ¶ 7(a)(1). Similarly, Petitioner agreed to “waive

all rights to contest the conviction or sentence in any post-conviction proceeding, including one

pursuant to Title 28, United States Code, Section 2255, except for claims of prosecutorial

misconduct or ineffective assistance of counsel.” Id. at ¶ 7(b).

       During the change of plea hearing, Petitioner, who was under oath, confirmed that he was

satisfied with the representation he received from defense counsel, understood the consequences

of pleading guilty, and had reviewed and understood the terms of the Agreement. Plea Hearing

Transcript (“P. Tr.”), pp. 4-6. Specifically, Petitioner admitted that he was guilty of each of the

elements of the crime to which he was pleading guilty and the Statement of Facts as set forth in

the Agreement. Id. at pp. 12-15. Petitioner also indicated defense counsel had explained and

Petitioner understood the Sentencing Guidelines contained in the Agreement. Id. at 8-10. This

Court warned, however, that it was not bound by the guidelines and that it could impose a sentence

above or below the applicable guidelines range, so long as the sentence was within the statutorily

prescribed penalties. Id. at 11-12. At the conclusion of the hearing, this Court accepted the guilty

plea, finding Petitioner was competent to enter the plea; did so “freely, knowingly and

voluntarily”; and admitted “the essential elements of the crime charged.” Id. at 15.

       On October 25, 2018, the Final Presentence Investigation Report (“PSR”) was issued by

the U.S. Probation Office. DCD 46. The PSR provided, among other things, that Petitioner’s Base

Offense Level was 20 pursuant to Section 2K2.1(a)(4)(A) because Petitioner “possessed a firearm

subsequent to sustaining one felony conviction for a crime of violence, Vehicular Hijacking under

Docket No.: 01-CF-233.” Id. at ¶ 23. The PSR added four levels to the Base Offense Level pursuant

to Section 2K2.1(b)(6) because “the firearm was possessed in connection with the felony offenses

of Unlawful Use of a Weapon-Exhibiting and Resisting Arrest.” Id. at ¶ 24. With the deduction

of three levels for acceptance of responsibility, Petitioner’s Total Offense Level was calculated to
                                                  4
      Case: 4:19-cv-02643-SNLJ Doc. #: 5 Filed: 09/02/20 Page: 5 of 20 PageID #: 50



    be 21. Id. at ¶ 32. With a Criminal History Category of V, the PSR determined a sentencing

    guidelines range of 70 to 87 months imprisonment. Id. at ¶ 78. The PSR noted that had the four

    levels not been added to Petitioner’s Base Offense Level under Section 2K2.1(b)(6), the guidelines

    range would be 46 to 57 months imprisonment. Id. at ¶ 80.

            Initially, Petitioner filed written objections to the assessment of the four levels under

    Section 2K2.1(b)(6), arguing that Petitioner drew the firearm in self-defense and put it away “upon

    discovering that the person lurking behind him did not pose a threat.” DCD 40. Petitioner further

    argued the firearm was not used to “facilitate” his resistance to his arrest. Id.

            Nevertheless, on November 27, 2018, Petitioner moved to withdraw his objections. DCD

    50. Petitioner also filed a sentencing memorandum in which he requested this Court adopt a joint

    recommendation of 65 months imprisonment, which he stated was the product of “full negotiation

    and analysis” and was a sentence “sufficient, but not greater than necessary to accomplish the

    sentencing objectives identified in 18 U.S.C. § 3553(a).” DCD 55.

            Petitioner appeared before the Court for sentencing on December 13, 2018. DCD 57. At

    the outset of the hearing, this Court confirmed with Petitioner that he did not have any

    “additions, corrections, or objections” to the PSR. Sentencing Hearing Transcript (“S. Tr.”), p. 2.

    Neither party having a factual or legal objection to the PSR, the Court adopted the findings of

    fact and legal conclusions contained therein, including the sentencing guidelines range of 70 to

    87 months imprisonment. Id. at 2-3. Both parties then jointly recommended a below-guidelines

    sentence of 65 months. Id. at 4-5. 3 At the request of the Court, the United States explained that

    the parties negotiated the 65-month recommendation in exchange for the Petitioner’s agreement

    to withdraw his objection to PSR. Id. at 5. Having heard argument from counsel and allocution,

    and in consideration of a statement submitted to the Court by the victim of the offense, this Court

3
    Petitioner never argued during the change of plea hearing or at sentencing that he was unaware of his prohibited status
                                                             5
  Case: 4:19-cv-02643-SNLJ Doc. #: 5 Filed: 09/02/20 Page: 6 of 20 PageID #: 51



then sentenced Petitioner to a within-guidelines sentence of 76 months imprisonment to be

followed by three years of supervised release. Id. at 6-7; DCD 59.

       Petitioner did not appeal his conviction or sentence. Rather, on September 24, 2019,

Petitioner filed the instant motion for post-conviction relief. DCD 61; Civil Case, DCD 1.

II.    PRINCIPLES GENERALLY APPLICABLE TO SECTION 2255 MOTIONS

       In general, to state a claim for relief under Title 28, United States Code, Section 2255, a

federal prisoner must prove one of the following: (1) his sentence was imposed in violation of the

laws or Constitution of the United States; (2) the sentencing court did not have jurisdiction to

impose the sentence; (3) his sentence exceeded the maximum allowed by law; or (4) the sentence

is otherwise subject to collateral attack. 28 U.S.C. § 2255; Hill v. United States, 368 U.S. 424

(1962). The defendant bears the burden of proving by a preponderance of the evidence that he is

entitled to relief in cases involving collateral attack on a criminal conviction. United States v.

Skinner, 326 F.2d 594, 597 (8th Cir. 1964).

       Section 2255 is not designed to provide a remedy for “all claimed errors in conviction and

sentencing.” United States v. Addonizio, 442 U.S. 178, 185 (1979). Instead, a Section 2255 cause

of action is intended only to correct an error which rises to the level of a “fundamental defect”

which “inherently results in a complete miscarriage of justice.” Hill, 368 U.S. at 427.

       A.      Ineffective Assistance of Counsel

       A movant “faces a heavy burden” to establish ineffective assistance of counsel pursuant to

Section 2255. DeRoo v. United States, 233 F.3d 919, 925 (8th Cir. 2000). Claims alleging

ineffective assistance of counsel are governed by the standard set forth in Strickland v.

Washington, 466 U.S. 668 (1984). “This standard requires [the movant] to show that his ‘trial

counsel’s performance was so deficient as to fall below an objective standard of reasonable

competence, and that the deficient performance prejudiced his defense.’” Nave v. Delo, 62 F.3d
                                             6
 Case: 4:19-cv-02643-SNLJ Doc. #: 5 Filed: 09/02/20 Page: 7 of 20 PageID #: 52



1024, 1035 (8th Cir. 1995) (quoting Lawrence v. Armontrout, 961 F.2d 113, 115 (8th Cir. 1992)).

This analysis contains both a performance and prejudice prong:

       Under the performance prong, the court must apply an objective standard and
       “determine whether, in light of all the circumstances, the identified acts or
       omissions were outside the wide range of professionally competent assistance,”
       Strickland, 46 U.S. at 690, while at the same time refraining from engaging in
       hindsight or second-guessing of trial counsel’s strategic decisions. Id. at 689.
       Assuming the performance was deficient, the prejudice prong “requires proof ‘that
       there is a reasonable probability that, but for a counsel’s unprofessional errors, the
       result of the proceeding would have been different.’”

Lawrence, 961 F.2d at 115 (quoting Strickland, 466 U.S. at 694). Failure to satisfy both prongs

is fatal to the claim. Pryor v. Norris, 103 F.3d 710, 713 (8th Cir. 1997) (holding there is no need

to “reach the performance prong if [the court] determine[s] that the defendant suffered no prejudice

from the alleged ineffectiveness”); see also DeRoo, 223 F.3d at 925.

       With respect to the first prong, in evaluating counsel’s conduct, the court should avoid “the

distorting effects of hindsight,” Strickland, 466 U.S. at 689; and “try to evaluate counsel’s conduct

by looking at the circumstances as they must have appeared to counsel at the time.” Rodela-

Aguilar v. United States, 596 F.3d 457, 461 (8th Cir. 2010) (quotation omitted). A court “must

indulge a strong presumption that counsel’s conduct falls within the wide range of reasonable

professional assistance.” Id. (quoting Strickland, 466 U.S. at 689). Counsel’s strategic decisions

“made after a thorough investigation of law and facts . . . are virtually unchallengeable,” even if

that strategic decision proves unwise. Strickland, 466 U.S. at 690. Whether a court agrees with a

defense counsel’s strategy or analysis is not the test to be followed. Rodela-Aguilar, 596 F.3d at

464 (citing Wing v. Sargent, 940 F.2d 1189, 1191-92 (8th Cir.1991)).

       A court, however, may not need to determine whether a movant meets the “performance”

prong of the Strickland test. “‘If it is easier to dispose of an ineffectiveness claim on the ground

of lack of sufficient prejudice, which we expect will often be so, that course should be followed.’”

                                                 7
  Case: 4:19-cv-02643-SNLJ Doc. #: 5 Filed: 09/02/20 Page: 8 of 20 PageID #: 53



Young v. Bowersox, 161 F.3d 1159, 1160 (8th Cir. 1998) (quoting Strickland, 466 U.S. at 697),

cert. denied, 528 U.S. 880 (1998); see also Kingsberry v. United States, 202 F.3d 1030, 1032 (8th

Cir.) (holding if the defendant makes an insufficient showing on one component, the court need

not address both components), cert. denied, 531 U.S. 829 (2000).

       With regard to the second prong, the movant also must show that the outcome would have

been different had the alleged defect been corrected. This showing must include an analysis of

the probability that the relief would have been granted by the Court. See DeRoo, 223 F.3d at 925

(if there is no reasonable probability that the motion would have been successful, movant cannot

prove prejudice); Hill v. Lockhart, 474 U.S. 52, 59 (1985) (stating that resolution of the prejudice

inquiry will depend largely on the likelihood of success if the alleged error were corrected).

        B.      Evidentiary Hearing

       “A petitioner is entitled to an evidentiary hearing on a section 2255 motion unless ‘the

motion and the files and the records of the case conclusively show that [he] is entitled to no relief.’”

Franco v. United States, 762 F.3d 761, 763 (8th Cir. 2014) (quoting Anjulo-Lopez v. United States,

541 F.3d 814, 817 (8th Cir. 2008)). In determining whether a petitioner is entitled to an evidentiary

hearing, the court must consider “[a] petitioner’s allegations . . . as true and a hearing should be

held unless they are contradicted by the record, inherently incredible, merely conclusions, or would

not entitle the petitioner to relief.” Garcia v. United States, 679 F.3d 1013, 1014 (8th Cir. 2012).

The court need not give weight to “conclusory allegations, self-interested characterizations,

discredited inventions, or opprobrious epithets.” United States v. McGill, 11 F.3d 223, 225 (1st

Cir. 1993). No hearing is required when “the claim is inadequate on its face or if the record

affirmatively refutes the factual assertions upon which it is based.” Watson v. United States, 493

F.3d 96, 963 (8th Cir. 2007).

III.    ANALYSIS
                                                  8
 Case: 4:19-cv-02643-SNLJ Doc. #: 5 Filed: 09/02/20 Page: 9 of 20 PageID #: 54




       Petitioner raises the following two claims for post-conviction relief: (1) ineffective

assistance of counsel for withdrawing the objection to the application of Section 2K2.1(b)(6)(B)

in the PSR; and (2) the Supreme Court’s decision in Rehaif v. United States, 139 S.Ct. 2191 (2019),

requires vacatur of his conviction. For each of the reasons discussed below, Petitioner’s claims are

waived, procedurally defaulted, and/or fail on the merits.

       A.      Ground One: Defense Counsel Was Not Ineffective In Withdrawing His
               Objection to The PSR.

       In his first ground for post-conviction relief, Petitioner argues defense counsel ineffectively

“instructed” him to withdraw his objection to the PSR’s application of a four-level enhancement

to his Base Offense Level pursuant to U.S.S.G. Section 2K2.1(b)(6)(B). As additional support for

his position, Petitioner (erroneously) argues the enhancement was based on “two misdemeanor(s).”

Civil Case, DCD 1 (“2255 Motion”), p. 5.

       First, Petitioner’s claim fails because he cannot establish that his counsel’s representation

was constitutionally infirm. Defense counsel’s withdrawal of the objection to the PSR was based

on negotiations with the United States which, in turn, agreed to recommend at sentencing a

downward variance from the sentencing guidelines. Furthermore, based on the facts contained in

the Agreement and PSR and admitted by Petitioner, the PSR correctly applied Section

2K2.1(b)(6)(B) to Petitioner’s Base Offense Level. Therefore, defense counsel did not render

ineffective assistance by failing to argue otherwise.

       For the same reasons, Petitioner cannot establish prejudice. Even had counsel argued

vociferously that the specific offense characteristic was inapplicable, this Court would,

nonetheless, have overruled the objection and imposed the same sentence. As a result, Petitioner’s

claim should be denied.

               1.      U.S.S.G. Section 2K2.1(b)(6)(B)
                                              9
 Case: 4:19-cv-02643-SNLJ Doc. #: 5 Filed: 09/02/20 Page: 10 of 20 PageID #: 55




        U.S.S.G. Section 2K2.1(b)(6)(B) provides that a defendant’s base offense level should be

increased by four levels if the defendant used or possessed any firearm in connection with another

felony offense. U.S.S.G. §2K2.1(b)(6)(B). Application Note 11 explains that the specific offense

characteristic applies “if the firearm or ammunition facilitated, or had the potential of facilitating,

another felony offense or another offense . . .. ” Id. at cmt. n. 11(A). “Another felony offense”

is, in turn, defined as “any federal, state, or local offense, other than the . . . firearm possession. .

., punishable by imprisonment for a term exceeding one year, regardless of whether a criminal

charge was brought, or a conviction obtained.” Id. at cmt. n. 14(C).

        “In applying § 2K2.1(b)(6) when the defendant has not been convicted of another state or

federal felony offense, the district court must find by a preponderance of the evidence that another

felony offense was committed, and that use or possession of the firearm ‘facilitated’ that other

felony.” United States v. Littrell, 557 F.3d 616, 617 (8th Cir.2009) (quoting U.S.S.G. § 2K2.1 cmt.

n. 14(A)).

                2.       Performance Prong

        Petitioner’s claim first fails because he cannot establish that his counsel’s representation

was constitutionally infirm. Counsel cannot be ineffective for failing to object to a four-level

enhancement at sentencing that Petitioner agreed to withdraw in exchange for a more favorable

sentencing recommendation by the United States. Indeed, Petitioner never refuted trial counsel’s

withdrawal of his objection to the PSR or indicated during allocution that he disagreed with the

negotiated joint recommendation. Instead, Petitioner apologized to the Court and the victim and

stated he wished to have it all “over with.” S. Tr., p. 5.

        While Petitioner is apparently dissatisfied with his ultimate sentence, he does not (and

cannot) now allege that the withdrawal was unknowing, coerced, or based on bad information from

                                                   10
    Case: 4:19-cv-02643-SNLJ Doc. #: 5 Filed: 09/02/20 Page: 11 of 20 PageID #: 56



defense counsel. Where a petitioner has not alleged that his waiver of a right resulted from

“misunderstanding, duress, or misrepresentation by others,” his representations in court “constitute

a formidable barrier in any subsequent collateral proceedings. Solemn declarations in open court

carry a strong presumption of veracity. The subsequent presentation of conclusory allegations

unsupported by specifics is subject to summary dismissal, as are contentions that in the face of the

record are wholly incredible.” Blackledge v. Allison, 431 U.S. 63, 73 (1977).

         Furthermore, both the Agreement and the Court at the plea hearing advised Petitioner the

Court was not bound by any agreement between the parties. Specifically, the Court stated:

         COURT: Now I do need to advise you that the Sentencing Guidelines,
         whatever they turn out to be, are simply guidelines. And by that, I mean I can
         impose a sentence against that’s above the Guidelines or a sentence that’s below
         the Guidelines. Do you understand that, too?
         RAMSEY: Yes, sir.

         COURT:         What I am bound by, though, is the statutory penalty. . . .
         ...

         COURT: And so I’m going to consider the full range of punishment, whether
         it’s up to 10 years or whether it’s 15 to life. And then the sentence to be imposed
         will be in my discretion within those ranges of punishment. Do you understand all
         that, too?

         RAMSEY:        Yes, sir.

         COURT:         And knowing that, do you still wish to plead guilty then?

         RAMSEY:        Yes, sir.

P. Tr., pp. 11-12. 4


4
  To the extent Petitioner is attempting to argue that the Court breached the “sentencing
agreement” between the United States and Petitioner by sentencing Petitioner to 76 months,
Petitioner’s claim fails, as Petitioner understood that the Court was neither bound by nor a party
to the Agreement or any post-Agreement negotiations. See, e.g., P. Tr., pp. 11-12; DCd 35, ¶¶ 1,
2(b), 6(f). Furthermore, in light of the record, Petitioner has not (and cannot) maintain that he was
advised by defense counsel otherwise.

                                                 11
 Case: 4:19-cv-02643-SNLJ Doc. #: 5 Filed: 09/02/20 Page: 12 of 20 PageID #: 57



       Finally, the most direct consequence of Petitioner’s withdrawal of the objection to the PSR

was that the United States did not present evidence in support of the four-level enhancement at

sentencing. Although Petitioner now maintains he flourished the firearm in self-defense and that

the firearm did not facilitate his resistance, he admitted to facts in the Agreement and at the plea

hearing which clearly establish otherwise. United States v. Moser, 168 F.3d 1130, 1132 (8th Cir.

1999) (unless defendant objects to a specific factual allegation contained in the PSR, the sentencing

court may accept that fact as true for sentencing purposes).5 As a result, additional testimony at

the sentencing hearing was not necessary for the automatic application of the four-level

enhancement. See DCD 35, ¶ 4; PSR, ¶¶ 12-13.

       Moreover, even if the Court were to find that the facts admitted in the Agreement and

PSR were not sufficient to establish the four-level enhancement, it certainly was reasonable for

defense counsel to avoid the presentation of


5
  Under Missouri Revised Statutes Section 571.030, a person commits the crime of unlawful use
of a weapon, a Class D Felony, if he knowingly “[e]xhibits, in the presence of one or more persons,
any weapon readily capable of lethal use in an angry or threatening manner.” Mo. Rev. Stat. §

571.030(4). The offense of unlawful use of a weapon by exhibiting, in violation of § 571.030.1(4),
has three distinct elements: (1) the defendant exhibited a weapon in the presence of one or more
persons, (2) he did so in an angry or threatening manner, and (3) the weapon was readily capable
of lethal use. State v. Mitchell, 704 S.W.2d 280, 284 (Mo. Ct. App. 1986).
        In assessing whether Petitioner’s conduct violated this provision, the Court is to look to the
Missouri Supreme Court's interpretation of the statute. See United States v. Littrell, 557 F.3d 616,
617–18 (looking to state supreme court decisions to determine whether defendant had committed
a “felony offense” under U.S.S.G. § 2K2.1(b)(6)(B)). In that regard, under Missouri law, whether
the manner of exhibition is “threatening” is to be determined objectively and not based on the
victim's subjective perception of danger. State v. Williams, 779 S.W.2d 600, 603
(Mo.Ct.App.1989) (citing State v. Murry, 580 S.W.2d 555, 557 (Mo.Ct.App.1979)). Pointing a
firearm at a victim can be an objective threat even if the victim testifies he did not feel threatened.
Murry, 580 S.W.2d at 557. There is no requirement that the gun be loaded, nor is there an express
requirement of a verbal threat. See State v. Overshon, 528 S.W.2d 142, 143 & n. 1
(Mo.Ct.App.1975).


                                                  12
  Case: 4:19-cv-02643-SNLJ Doc. #: 5 Filed: 09/02/20 Page: 13 of 20 PageID #: 58




testimony by the victim with respect to Petitioner’s flourishing of a firearm and the officers with respect

to Petitioner’s resistance during arrest. In the context of an ineffective assistance claim, defense counsel

is entitled to a strong presumption that he sought to avoid the testimony pursuant to sound defense

strategy. See Strickland, 466 U.S. at 689 (“A court must indulge a strong presumption that counsel’s

conduct falls within the wide range of reasonable professional assistance; that is, the defendant must

overcome the presumption that, under the circumstances the challenged action might be considered

sound trial strategy.”) (internal quotation omitted). On this prong alone, the Court should dismiss

Petitioner’s claim.

                3.      Prejudice Prong

        Even assuming one could conclude that Petitioner’s trial counsel should have maintained

 the objection to the four-level enhancement set forth in Section 2K2.1(b)(6)(B), Petitioner cannot

 establish the prejudice prong of the Strickland analysis. That is, Petitioner cannot establish that

 the outcome of his proceedings would have been different but for counsel’s failure to object.

        For the reasons set forth above, the four-level enhancement was supported by the facts and

 relevant case law. Thus, even had trial counsel objected, Petitioner cannot establish this court

 would have sustained the objection and removed the four-level enhancement from the sentencing

 calculations. Indeed, this Court would have imposed the four-level enhancement over defense

 counsel’s objection because the facts support its application.

        More importantly, Petitioner cannot establish that this Court would have sentenced him

 differently even had the four-level enhancement not applied. While the parties recommended a

 sentence below the guidelines range set forth in the PSR, the Court, nevertheless, rejected the joint

 recommendation and sentenced Petitioner to term of imprisonment in the middle of the guidelines

                                                  13
 Case: 4:19-cv-02643-SNLJ Doc. #: 5 Filed: 09/02/20 Page: 14 of 20 PageID #: 59



range. In that regard, the Court expressed its concern that Petitioner had already been to prison

twice and was on supervised release for the same offense at the time of the instant arrest. S. Tr., p.

5. The Court added that “all things considered, especially in view of the statement from the victim

that really sets out in a little more detail the actual offense, that a Guideline sentence would be

more appropriate.” Id. at 6.

          Therefore, Petitioner is unable to establish that the outcome of his sentencing proceedings

would have been different but for counsel’s purportedly infirm representation. As such, Petitioner

cannot meet the prejudice prong of the Strickland analysis, and his claim, therefore, will be

denied.

          B.     Ground Two: Petitioner’s Conviction Should Not Be Affected By Rehaif.

          Though not articulated, Petitioner appears to also assert that his conviction should be

vacated in light of the United States Supreme Court’s decision in Rehaif v. United States, 139 S.Ct.

2191 (2019). Civil Case, DCD 1-1, pp. 3-4. In Rehaif, the Supreme Court held the knowledge

requirement in Title 18, United States Code, Section 924(a)(2) applies not only to the defendant’s

possession of a firearm or ammunition, but also to his prohibited status. For example, in

prosecutions under Section 922(g)(1), the United States must prove, in addition to knowing

possession, that at the time of that possession, the defendant knew he previously had been

convicted of a crime punishable by a term of imprisonment exceeding one year. To be clear, this

requirement does not demand proof that the defendant specifically knew that he was legally

prohibited from possessing a firearm.

          Petitioner’s claim, however, should be dismissed as waived, procedurally defaulted, and

on the merits.

                 1.      Pursuant to the Agreement, Petitioner Has Waived His Right To Bring
                         This Claim.

                                                  14
 Case: 4:19-cv-02643-SNLJ Doc. #: 5 Filed: 09/02/20 Page: 15 of 20 PageID #: 60



       Petitioner waived “all rights to contest the conviction or sentence in any post-conviction

proceeding, including one pursuant to Title 18, United States Code, Section 2255, except for

claims of prosecutorial misconduct or ineffective assistance of counsel.” DCD 35, ¶ 7(b). It is well-

established that a defendant may waive his or her Section 2255 rights as part of a plea agreement,

so long as the waiver is made knowingly and voluntarily and its enforcement does not result in a

“miscarriage of justice.” See DeRoo v. United States, 223 F.3d 919, 923 (8th Cir. 2000); United

States v. Andis, 333 F.3d 886, 891 (8th Cir. 2003). Some of the components of that exception

include the appeal of an illegal sentence, a sentence in violation of the terms of an agreement, or a

claim asserting ineffective assistance of counsel. Andis, 33 F.3d at 891 (citing DeRoo, 223 F.3d at

923-24). Nevertheless, the Eighth Circuit has cautioned that “waivers are contractual agreements

between a defendant and the Government and should not be easily voided by the courts.” Id.

       Here, Petitioner entered into the Agreement, including the provision in which he waived

his right to appeal his conviction in a post-conviction proceeding, knowingly and voluntarily.

Furthermore, he has not (and cannot) show that enforcement of the waiver would result in a

“miscarriage of justice.” To be clear, Petitioner does not allege actual innocence. Indeed, a review

of the facts admitted by Petitioner in the PSR and Agreement and during the change of plea and

sentencing hearings contradict any claim he could make of actual innocence.

       For example, Petitioner admitted in the Agreement and during the plea colloquy that prior

to the offense for which he was pleading guilty, he had been “convicted of a felony, which was

punishable by imprisonment for a term exceeding one year.” DCD 35, ¶ 4; P. Tr., pp. 14-15; see

also S. Tr., p. 5. (“I would like to say I’m sorry or I apologize for any discomfort I might have on

the victims or the courts. I’m just ready to get this over with so I can get back to my son and the

way of living.”).

       In addition, the PSR issued after Petitioner pleaded guilty, but before he was sentenced,
                                                15
 Case: 4:19-cv-02643-SNLJ Doc. #: 5 Filed: 09/02/20 Page: 16 of 20 PageID #: 61



and to which Petitioner did not object in pertinent part also set forth the following felony

convictions:

   •    June 13, 2001, conviction in the St. Clair County, Illinois, Circuit Court, for vehicular
        hijacking and aggravated unlawful failure to obey an order to stop on or about February
        19, 2001, Cause No. 01CF233;

   •    July 30, 2007, conviction in the Madison County, Illinois, Circuit Court, for unlawful
        possession of weapons by a felon on or about April 30, 2007, Cause No. 07CF992; and

   •    April 17, 2014, conviction in the United States District Court for the Southern District of
        Illinois for being a felon in possession of firearm on or about July 28, 2018.


DCD 53, ¶¶ 38, 42, 47.

        Importantly, two of Petitioner’s three prior felony convictions are for his unlawful

possession of a firearm as a previously convicted felon. Id. at ¶¶ 38, 42. Furthermore, according

to the PSR and court records, Petitioner served over three years of his six-year sentence with

respect to his 2001 conviction for vehicular hijacking; and approximately two years of his 37-

month sentence with respect to his 2014 Federal conviction for being a felon in possession of a

firearm. Id. at ¶¶ 38, 47. Certainly, based on the nature of his prior convictions and the amount of

time to which he was sentenced and incarcerated, Petitioner cannot now allege that on October 12,

2017, when he committed the instant offense for which he was convicted, that he did not know he

previously had been convicted of a crime punishable by a term of imprisonment exceeding one

year.

        Furthermore, Petitioner fails to allege any new and reliable evidence, let alone new and

reliable evidence that indicates his innocence. As a result, Petitioner has not shown (and cannot

show) that in light of all the evidence, it is more likely than not that no reasonable juror would

have found him guilty beyond a reasonable doubt of the crimes for which he was convicted.

Because Petitioner has not established that a fundamental miscarriage of justice occurred, his claim

                                                16
 Case: 4:19-cv-02643-SNLJ Doc. #: 5 Filed: 09/02/20 Page: 17 of 20 PageID #: 62



should be denied.

               2.      Petitioner’s Claim Is Procedurally Defaulted.

       The Supreme Court has made clear that a defendant may properly claim in a Section 2255

motion that, based on a court decision that resulted in a change in the law after affirmance of his

conviction, his “conviction and punishment were for an act that the law does not make criminal.”

Davis v. United States, 417 U.S. 333, 346 (1974); see id. at 346-47 (“There can be no room for

doubt that such a circumstance ‘inherently results in a complete miscarriage of justice’ and

‘presents exceptional circumstances’ that justify collateral relief under § 2255” (quoting Hill v.

United States, 368 U.S. 424, 428 (1962))). Because Rehaif narrows the “class of persons that the

law punishes” under Sections 922(g) and 924(a), it is retroactive on collateral review. Welch v.

United States, 136 S.Ct. 1257, 1267 (2016).

       However, Petitioner failed to preserve a knowledge-of-status objection in his direct

proceedings or on appeal. As a result, Petitioner has procedurally defaulted such a claim in light

of the general rule that claims not raised at trial or on direct appeal “may not be raised on collateral

review.” Massaro v. United States, 538 U.S. 500, 504 (2003); see also Wainwright v. Sykes, 433

U.S. 72, 85-86 (1977) (claim defaulted when no contemporaneous objection was lodged at trial);

Murray v. Carrier, 477 U.S. 478, 490-492 (1986) (claim not raised on direct appeal is procedurally

defaulted).

       To overcome the procedural-default defense, Petitioner must either show both “cause” for

the default and “actual prejudice” from the asserted Rehaif error, or that he is actually innocent.

Bousley v. United States, 523 U.S. 614, 622 (1998). Here, Petitioner has not alleged, much less

established, the requisite showing of “cause.” Indeed, to the extent Petitioner attempts to invoke

“futility” to satisfy the “cause” showing, the Supreme Court has held that “futility cannot constitute

cause if it means simply that a claim was unacceptable to that particular court at that time,” with
                                              17
 Case: 4:19-cv-02643-SNLJ Doc. #: 5 Filed: 09/02/20 Page: 18 of 20 PageID #: 63



only a narrow carve-out for a hypothetical claim that “is so novel that its legal basis is not

reasonably available to counsel.” Bousley, 523 U.S. at 622-23 (quoting Reed v. Ross, 468 U.S. 1,

16 (1985)). The question presented in Rehaif was thoroughly and repeatedly litigated in the courts

of appeals over the last three decades, and as such, it does not qualify under the novelty exception.

See, e.g., id. at 622.

        Because Petitioner cannot satisfy the “cause” showing, he must make a threshold showing

of “actual innocence.” Smith v. Murray, 477 U.S. 527, 537 (1986). The “actual innocence”

exception requires Petitioner to show that it was “more likely than not that no reasonable juror

would have convicted him.” Schlup v. Delo, 513 U.S. 298, 327-28 (1995). In that regard, “’actual

innocence’ means factual innocence, not more legal insufficiency.” Bousley, 523 U.S. at 623. In

analyzing a claim of actual innocence, “[t]he habeas court must make its determination concerning

the petitioner’s innocence in light of all the evidence, including that alleged to have been illegally

admitted (but with due regard to any unreliability of it) and evidence tenably claimed to have been

wrongly excluded or to have become available only after the trial.” Schlup v. Delo, 513 U.S 298,

328 (1995).

        Once again, Petitioner has not alleged actual (or factual) innocence. And, for the reasons

set forth above, any claim of actual innocence would fail. Accordingly, the Court should deny

Petitioner’s second ground for relief.

                3.       Petitioner’s Claim Fails On The Merits.

        To the extent Petitioner would allege ineffective assistance of counsel to circumvent the

waiver in the Agreement, his claim, however, would fail under the first prong of the Strickland

test, as “counsel [is] not required to make meritless objections under then-existing precedent,

anticipate changes in the law, or raise every potentially meritorious claim.” United States v. Garza,

340 Fed.Appx. 243, 244-45 (5th Cir. 2009) (per curiam); Parker v. Bowersox, 188 F.3d 923, 929
                                             18
 Case: 4:19-cv-02643-SNLJ Doc. #: 5 Filed: 09/02/20 Page: 19 of 20 PageID #: 64



(8th Cir. 1999) (not ineffective assistance of counsel to “fail[] to anticipate a change in the law”);

United States v. Doe, 810 F.3d 132, 154 (3d Cir. 2015) (same). The opinion in Rehaif was issued

on June 21, 2019, well after Petitioner was indicted, convicted, and sentenced in the underlying

criminal case. Prior to that, every court of appeals to consider the issue, including the United States

Court of Appeals for the Eighth Circuit, had determined that the knowledge requirement in Section

924(a)(2) applied only to the defendant’s possession of a firearm or ammunition, not to his

restricted status. See, e.g., United States v. Stein, 712 F.3d 1038 (7th Cir. 2013) (convicted of a

misdemeanor crime of domestic violence under 922(g)(9)); United States v. Butler, 637 F.3d 519,

523--24 (5th Cir. 2011) (dishonorable dischargee under 922(g)(6)); United States v. Olender, 338

F.3d 629, 637 (6th Cir. 2003) (felon under 922(g)(1)); United States v. Kafka, 222 F.3d 1129,

1131--33 (9th Cir. 2000) (subject of a restraining order under 922(g)(8)); United States v. Hutzell,

217 F.3d 966, 967--68 (8th Cir. 2000) (convicted of a misdemeanor crime of domestic violence

under 922(g)(9)); United States v. Montero-Camargo, 177 F.3d 1113, 1120 (9th Cir. 1999) (illegal

alien under 922(g)(5)), opinion withdrawn, 192 F.3d 946 (9th Cir. 1999), reinstated by en banc

opinion, 208 F.3d 1122, 1127 n.8 (9th Cir. 2000); United States v. Capps, 77 F.3d 350, 352 (10th

Cir. 1996) (felon under 922(g)(1)); United States v. Langley, 62 F.3d 602, 606 (4th Cir. 1995) (en

banc) (felon under 922(g)(1)); United States v. Ballentine, 4 F.3d 504, 506 (7th Cir. 1993) (fugitive

from justice under 922(g)(2)); United States v. Smith, 940 F.2d 710, 713 (1st Cir. 1991) (felon

under 922(g)(1)); United States v. Dancy, 861 F.2d 77, 81 (5th Cir. 1988) (felon under 922(g)(1));

United States v. Sherbondy, 865 F.2d 996, 1001 (9th Cir. 1988) (felon under 922(g)(1)).

          Because Petitioner cannot establish that defense counsel’s performance was deficient by

failing to move to dismiss the indictment on that ground, this Court will dismiss his claim. See

Pryor, 103 F.3d at 713 (failure to satisfy both prongs of the Strickland analysis is fatal to the

claim).
                                                  19
 Case: 4:19-cv-02643-SNLJ Doc. #: 5 Filed: 09/02/20 Page: 20 of 20 PageID #: 65



IV.    CONCLUSION

      For the foregoing reasons, this Court denies Ramsey’s § 2255 petition, without a hearing.

IT IS FURTHER ORDERED this Court will not issue a certificate of appealability because

Ramsey has not made a substantial showing of the denial of a federal constitutional right.



Dated this 2nd day of September, 2020.



                                      __________________________________
                                      STEPHEN N. LIMBAUGH, JR.
                                      SENIOR UNITED STATES DISTRICT JUDGE




                                               20
